 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 845 
In the House of Representatives, U. S.,

December 8, 2009
 
RESOLUTION 
Recognizing the United States Air Force and Dyess Air Force Base for their success in achieving energy savings and developing energy-saving innovations during Energy Awareness Month. 
 
 
Whereas the United States Air Force operates 84 major installations and 82 minor installations worldwide and is supported by an employee base of approximately 700,000 persons, which includes regular and Reserve component members and civilian employees;  
Whereas the Air Force mission requires a global presence that provides a rapid response capability and strategic positioning of its assets;  
Whereas the Air Force is the largest user of energy in the Federal Government since Air Force aircraft consume significant quantities of energy in executing their mission and keeping the United States and its allies safe;  
Whereas the Air Force has a comprehensive energy policy and strategy that identifies the imperative to eliminate waste, conserve resources, and seek new, alternative sources of energy;  
Whereas October of each year is Energy Awareness Month throughout the Federal Government, and the Air Force’s theme for fiscal year 2010 is Energy Solutions * * * Fueling the Mission;  
Whereas the theme Energy Solutions * * * Fueling the Mission highlights the importance of energy to the Air Force’s overall mission to Fly, Fight, Win and supports the Air Force energy plan to reduce demand, increase supply, and change the culture to make energy a consideration in everything they do;  
Whereas Dyess Air Force Base in Abilene, Texas, is one of just three Air Force installations recognized by the Department of Energy as a 2009 Federal Energy and Water Management Award Winner;  
Whereas Dyess Air Force Base has developed several energy-saving initiatives, including a system that employs a pond and an ice plant through which water is circulated and then used to cool the installation during the hot summer months, reducing the energy used by the B–1 simulator campus by over 30 percent, and saving Dyess Air Force Base more than $239,000;  
Whereas through a partnership with two companies, Dyess Air Force Base was able to take previously unusable water to the base through an abandoned pipeline for use on the installation’s golf course, thereby saving more than 160 million gallons of water a year;  
Whereas the hangar lights at Dyess Air Force Base were replaced with new electronic dimming lights, which have saved 9,734 million BTUs and $209,000; and  
Whereas in 2008, Dyess Air Force Base energy managers, engineers, and contracting officials reduced energy consumption by 16.5 percent and saved more than $1 million: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the energy savings and innovations achieved by the United State Air Force;  
(2)honors the leadership of the 7th Bomb Wing at Dyess Air Force Base for their energy savings; and  
(3)congratulates Tom Denslow, Danny Dobbs, Ron Miller, and TSgt (Sel) Daniel Thatcher of the Department of the Air Force, Dyess Air Force Base, and Steve Dumont of the Department of the Air Force, Air Combat Command, for their efforts to reduce energy use in support of the missions of the 7th Bomb Wing and the 317th Airlift Group and to make Dyess Air Force Base a model of efficient energy use.  
 
Lorraine C. Miller,Clerk.
